Citation Nr: 0302158	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-03 861	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure.

[The issue of entitlement to service connection for a skin 
disability, to include as due to Agent Orange exposure will 
be the subject of a later Board of Veterans' Appeals 
decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which denied the benefits 
sought on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide the veteran notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected low back disability is 
manifested by mild degenerative changes, pain, and some 
limitation of motion; it is not productive of more than 
moderate limitation of motion of the lumbar spine, listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, loss of lateral motion, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for osteoarthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5295 (2002); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  In correspondence received in April and 
September 2002, the veteran's representative stated that the 
veteran had no additional evidence or argument to offer.  The 
RO advised the claimant of the VCAA, VA's enhanced duty to 
assist and notify, and the evidence necessary to substantiate 
his claims by a July 2001 letter.  The veteran was also 
informed of the evidence necessary to substantiate his claims 
by a February 2000 Statement of the Case (SOC).  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for the current 
claim.  The Board finds that the veteran was kept apprised of 
what he must show to prevail in his claim, and he was 
generally informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence, to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

Factual Background

The veteran maintains that his osteoarthritis of the 
lumbosacral spine has increased in severity and results in 
pain on use.  He contends that this disability is more severe 
than recognized by the current 20 percent evaluation. 

The record before the Board contains the veteran's service 
medical records, and post-service treatment and examination 
reports, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran's back disability was originally identified as 
residuals of lumbosacral strain, and evaluated as 10 percent 
disabling under Diagnostic Code 5295, by an August 1968 
rating decision.  A December 1996 rating decision also 
identified the disability as residuals of lumbosacral strain, 
and assigned a 20 percent evaluation, under Diagnostic Code 
5295.  The rating decision on appeal identified the 
disability as osteoarthritis of the lumbo-sacral spine, and 
confirmed and continued a 20 percent evaluation under 
Diagnostic Code 5003-5295.  

Evidence dated during the appeal period is negative for 
outpatient treatment of the veteran's back, and includes the 
report of a September 2001 VA examination of the veteran's 
spine and back.  The VA examiner noted that he had reviewed 
the veteran's medical records.  The veteran complained of 
continuous low grade pain in his back, stated that his back 
was weak, and reported being unable to lift more than 30 
pounds.  He said that his back was stiff in the morning when 
he woke up, loosened during the day and was very stiff after 
a full day's work.  He reported easy fatigability and lack of 
endurance in his back.  He took Ibuprofen for pain.  He said 
that prolonged standing and excessive walking or prolonged 
sitting affected the pain and that he could only drive about 
two hours before he had to stop and stretch his back.  He 
said that he received temporary relief from ibuprofen, Advil 
or warm soaks.  He did not use a crutch, brace or cane.  The 
veteran worked as an inspector at a county landfill and had 
to stand directing traffic all day and inspecting vehicles.  
He reported that his back ached after a full day's work.  

On physical examination, the veteran had pain in his back 
when he tried to forward flex and was unable to flex beyond 
70 degrees without severe pain.  Range of motion was forward 
flexion to 70 degrees, extension to 10 degrees, bilateral 
lateral motion to 10 degrees, and bilateral rotation to 
approximately 25 degrees.  His pain was aggravated by 
prolonged standing or excessive walking.  There was no muscle 
spasm.  Musculature of the back was very well developed and 
was soft during the examination with no signs of muscle spasm 
or tenderness.  The examiner explained that a radiographic 
examination was not necessary.  (A report of a VA chest X-
ray, dated in August 1996, shows an incidental finding of 
mild degenerative changes of the spine; no other 
abnormalities were noted.)  The diagnosis was osteoarthritis 
of the lumbosacral spine with pain and limited range of 
motion.  

In correspondence received in November 2001, the veteran 
stated that his osteoarthritis of the lumbosacral spine had 
worsened over the years and that he could not pick up more 
than 30 pounds.  If he sat in a recliner, it took him one to 
three minutes to straighten up and get up.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  When 
the limitation of motion for the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations and a 10 percent rating is 
warranted for x-ray evidence of 2 or more major joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Mild limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion is rated 20 
percent, while severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Lumbosacral strain with characteristic pain only is rated 10 
percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board recognizes that the an evaluation in excess of 20 
percent is provided by Diagnostic Code 5293 for 
intervertebral disc syndrome.  However, service connection is 
not in effect for degenerative disc disease or intervertebral 
disc syndrome.  Therefore, the prior and revised versions of 
Diagnostic Code 5293, intervertebral disc syndrome, are not 
applicable to the veteran's service-connected low back 
disability.  The Board parenthetically notes that, in any 
event, a rating in excess of 20 percent would not be 
warranted under Code 5293 because the medical evidence does 
not show severe or even moderate intervertebral disc 
symptoms.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
osteoarthritis of the lumbar spine.  The report of the most 
recent VA examination indicates that the veteran's range of 
motion of the lumbar spine was as follows: forward flexion to 
70 degrees; extension to 10 degrees; lateral bending to 10 
degrees; and bilateral rotation to approximately 25 degrees.  
Such limitation is clearly no more than moderate in degree.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Turning to the criteria for an evaluation in excess of 20 
percent for lumbosacral strain, the competent medical 
evidence is negative for listing of the whole spine to the 
opposite side, positive Goldthwait's sign, loss of lateral 
motion, or abnormal mobility on forced motion.  The most 
recent X-ray evidence refects mild degenerative changes but 
no narrowing or irregularity of joint space.  The September 
2001 VA examiner indicated that another X-ray examination was 
not indicated.  Thus a 40 percent evaluation is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board also finds that there is no evidence that the 
veteran's osteoarthritis of the lumbar spine warrants higher 
than a 20 percent evaluation or additional compensation under 
38 C.F.R. §§ 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The veteran's own complaints 
of low back pain, set forth in correspondence and during his 
VA examination, are entitled to probative weight.  Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Similarly, the September 
2001 VA examination report provides that the veteran's pain 
was aggravated by prolonged standing or excessive walking.  
However, in the very same report the VA examiner provided 
that the musculature of the veteran's back was very well 
developed on current physical examination.  Moreover, the 
clinician reported that the veteran could not flex beyond 70 
degrees because of severe pain and, as noted above, such 
limitation is only mild in degree; it falls far short of 
severe.  There is no objective medical evidence of weakened 
movement, excess fatigability or incoordination secondary to 
arthritis of the lumbar spine.

There are no objective findings in the medical records 
showing that the veteran's back pain has resulted in severe 
limitation of lumbar motion, as required for a 40 percent 
evaluation under Diagnostic Code 5292.  The record before the 
Board fails to provide such evidence (e.g., atrophy, muscle 
spasms, visible behavior of veteran, prescriptions for pain 
medication, use of a TENS unit, treatment at a pain clinic, 
or loss of time from work due to low back pain) showing that 
pain, flare-ups of pain, weakened movement, excess 
fatigability, or incoordination resulted in any additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent under any of the applicable rating 
criteria.  The Board finds that the veteran's complaints of 
pain are appropriately contemplated by the 20 percent 
evaluation, and a higher rating based on additional 
functional loss is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the lumbar spine is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

